Title: To James Madison from John Armstrong, Jr., 15 April 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
15 April 1808 Paris

I have this day seen a letter, from a french Officer now at Madrid and entirely in the way of knowing what is going forward, which Contains the following ideas Viz: that since the arrival of Prince Murat the french army employs all the precautions necessary in an enemy’s country; that the people of Spain, though excited by the french intrusion, are yet willing to believe, that the visit is temporary, and that it had a connexion with the late revolutionary movements which are highly popular; that within a few days past circumstances have arisen which tend to Shake the latter part of this creed and that exactly in proportion as that is disturbed, so will be the temper of the Spanish nation.  In a word, it already requires the nicest management to keep things in a state of apparent amity.
M. Lewis has been detained a day or two on a suggestion from one of the Bureaux, that they had dispatches to send.  Was this carrying my complaisance too far?
A french ship, expedited from Guadeloupe, announces the most terrible apprehensions to exist among the french Colonists of the West Indies, in consequence of our embargo.  Its’ operation here will be less prompt, as well as less powerful.  There is now in France Coffee & sugar for eight months Consumption.  By the way the consumption of these Articles is very much diminished.  I am very high consideration Sir, Your Most Obedient Servant

John Armstrong

